DETAILED ACTION
1.	This action is written in response to applicant’s correspondence filed 9/1/2022.  Applicant has amended claims 1 and 15, canceled claim 9, and added new claims 27-33.  Claims 1-8, 10-15 and 27-33 are currently pending for examination.  All the amendments and arguments have been thoroughly reviewed but are found insufficient to place the instantly examined claims in condition for allowance.  In view of applicant’s amendments to claims 1 and 15, the rejections under 35 USC 112(b) have been withdrawn.  Applicant’s cancellation of claim 9 has obviated the rejection under 35 USC 112(d).  However, the rejection under 35 USC 102 is maintained, with modification(s) as necessitated by amendment.

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
4.	Claims 1-8, 10-15, 27-30 and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stephens et al. (WO 2015/126766 A1).
Regarding claim 1
Stephens et al. teach an oligonucleotide composition, comprising a plurality of (i.e., at least two) primer pairs (e.g., primer pairs as schematically shown in Figure 3 and as described in paragraphs [0071] and [0117]-[0119]), each primer pair comprising a target nucleic acid specific sequence (TS) and wherein the plurality of primer pairs comprises a respective different plurality of TSs such that each primer pair of the plurality of primer pairs comprises a different TS of the respective different plurality of TSs, and wherein each primer pair of the plurality of primer pairs comprises a forward primer and a reverse primer, the forward primer and the reverse primer each comprising a quality control sequence (QCS), wherein the QCS of the forward primer comprises a forward primer QCS and the QCS of the reverse primer comprises a reverse primer QCS selected from the group consisting of a first QCS (QCS1), wherein each nucleic acid position is fully randomized, a second QCS (QCS2), wherein one or more nucleic acid positions are partially randomized, a third QCS (QCS3), wherein one or more nucleic acid positions are fixed, a fourth QCS (QCS4), wherein all nucleic acid positions are fixed, a fifth QCS (QCS5), wherein one or more nucleic acid positions are fully randomized and one or more nucleic acid positions are partially randomized, a sixth QCS (QCS6), wherein one or more nucleic acid positions are fully randomized and one or more nucleic acid positions are fixed, a seventh QCS (QCS7), wherein one or more nucleic acid positions are partially randomized and one or more nucleic acid position are fixed, and an eighth QCS (QCS8), wherein one or more nucleic acid positions are fully randomized, one or more nucleic acid positions are partially randomized, and one or more nucleic acid positions are fixed; and wherein each forward primer and reverse primer of the plurality of primers has a unique QCS relative to each other and to other primer pairs of the plurality and wherein the plurality of primers comprises two or more different QCSs selected from the group consisting of QCS1, QCS2, QCS3, QCS4, QCS5, QCS6, QCS7, and QCS8.
To anticipate the claimed oligonucleotide composition, it has to be shown that at least two (i.e., a plurality of) primer pairs comprised in the oligonucleotide composition of Stephens et al. meet the characteristics of the primer pairs as specified in instant claim 1.  The oligonucleotide composition of Stephens et al. meets such characteristics for at least two primer pairs in multiple ways:
Any one of the STR primer pairs (containing UMIs) used in Example 3 (see paragraphs [0117]-[0119]) comprises a forward primer and a reverse primer, wherein the forward primer comprises a target nucleic acid specific sequence (TS) and a quality control sequence (e.g., the last 3 bases “TCT” from the forward tag (i.e., i5 tag/adapter) sequence plus the UMI sequence comprising randomized bases) meeting the definition of QCS6, wherein the reverse primer comprises a target nucleic acid specific sequence (TS) and a quality control sequence (e.g., the last 3 bases “CCA” from the reverse tag (i.e., i7 tag/adapter) sequence plus the UMI sequence comprising randomized bases) meeting the definition of QCS6 (see Figure 3; paragraphs [0111] and [0119]).  Any one of the SNP primer pairs (not containing UMIs) used in Example 3 (see paragraphs [0117]-[0119]) comprises a forward primer and a reverse primer, wherein the forward primer comprises a target nucleic acid specific sequence (TS) and a quality control sequence (e.g., the last 5 bases “GATCT” from the forward tag (i.e., i5 tag/adapter) sequence) meeting the definition of QCS3 or QCS4, wherein the reverse primer comprises a target nucleic acid specific sequence (TS) and a quality control sequence (e.g., the last 5 bases “TTCCA” from the reverse tag (i.e., i7 tag/adapter) sequence) meeting the definition of QCS3 or QCS4 (see Figure 3; paragraphs [0111] and [0119]).  For these two primer pairs (i.e., STR primer pair and SNP primer pair), each forward primer and reverse primer of the plurality of primers has a unique QCS relative to each other and to other primer pair of the plurality and wherein the plurality of primers comprises two or more different QCSs (i.e., QCS3, QCS4 and QCS6) selected from the group consisting of QCS1, QCS2, QCS3, QCS4, QCS5, QCS6, QCS7, and QCS8.
Each of the STR primer pairs (containing UMIs) used in Example 3 (see paragraphs [0117]-[0119]) comprises a forward primer and a reverse primer, wherein the forward primer comprises a target nucleic acid specific sequence (e.g., the target-specific sequence minus a small portion from its 5’-end) and a quality control sequence (e.g., the small portion from the 5’-end of the target-specific sequence plus the UMI sequence comprising randomized bases) meeting the definition of QCS6, wherein the reverse primer comprises a target nucleic acid specific sequence (e.g., the target-specific sequence minus a small portion from its 5’-end) and a quality control sequence (e.g., the small portion from the 5’-end of the target-specific sequence plus the UMI sequence comprising randomized bases) meeting the definition of QCS6 (see Figure 3; paragraphs [0111] and [0119]).  Each of the SNP primer pairs (not containing UMIs) used in Example 3 (see paragraphs [0117]-[0119]) comprises a forward primer and a reverse primer, wherein the forward primer comprises a target nucleic acid specific sequence (e.g., the target-specific sequence minus a small portion from its 5’-end) and a quality control sequence (e.g., the last 5 bases “GATCT” from the forward tag (i.e., i5 tag/adapter) sequence plus the small portion from the 5’-end of the target-specific sequence) meeting the definition of QCS3 or QCS4, wherein the reverse primer comprises a target nucleic acid specific sequence (e.g., the target-specific sequence minus a small portion from its 5’-end) and a quality control sequence (e.g., the last 5 bases “TTCCA” from the reverse tag (i.e., i7 tag/adapter) sequence plus the small portion from the 5’-end of the target-specific sequence) meeting the definition of QCS3 or QCS4 (see Figure 3; paragraphs [0111] and [0119]).  For all these primer pairs (i.e., STR primer pairs and SNP primer pairs), each forward primer and reverse primer of the plurality of primers has a unique QCS relative to each other and to other primer pairs of the plurality (due to the portion of target-specific sequence comprised in each QCS being unique for each primer) and wherein the plurality of primers comprises two or more different QCSs (i.e., QCS3, QCS4 and QCS6) selected from the group consisting of QCS1, QCS2, QCS3, QCS4, QCS5, QCS6, QCS7, and QCS8.
Regarding claim 2
The oligonucleotide composition according to Stephens et al., wherein the plurality of primers comprises 3 QCSs (i.e., QCS3, QCS4 and QCS6. See rejection of claim 1 above) selected from the group consisting of QCS1, QCS2, QCS3, QCS4, QCS5, QCS6, QCS7, and QCS8.
Regarding claims 3 and 6-8
The oligonucleotide composition according to Stephens et al., wherein the QCS of one or more primers is flanked by one or two extension sequences (ES), wherein the ES is a fixed sequence, and wherein the ES comprises a sequence of between 1 and 10 bases or between 2 and 5 bases (e.g., a 3-nt portion of the tag sequence that is adjacent to the QCS may be designated as the ES) (see Figure 3; paragraphs [0071], [0111] and [0117]-[0119]).
Regarding claims 4-5
The oligonucleotide composition according to Stephens et al., wherein one or more primers comprises an adaptor sequence (AS) on the 5’-end of the QCS, wherein one or more primers comprises an ES between the AS and the QCS (AES) (e.g., a 3-nt portion of the tag sequence that is adjacent to the QCS may be designated as the ES, whereas the remaining portion of the tag sequence (at the 5’-end) is designated as the AS) (see Figure 3; paragraphs [0071], [0111] and [0117]-[0119]).
Regarding claim 10
The oligonucleotide composition according to Stephens et al., wherein QCS1, QCS2, QCS3, QCS4, QCS5, QCS6, QCS7, or QCS8 comprises a sequence of 3-12 bases (see paragraph [0083]: “UMIs could he from, for example 3-10 nucleotides long…”; paragraph [0084]: “…tag sequences can be unique molecular identifier tags of typically between, for example, 3-10 nucleotides comprised of a randomized stretch of nucleotides that can be used for error correction during library preparation and/or sequencing methods”; paragraph [0119]: “In the case of this example, there were five randomized bases used for the UMI on both the forward and reverse primers.”).
Regarding claim 11
The oligonucleotide composition according to Stephens et al., wherein the plurality of primers comprises between about 4 primers and about 5000 primers (see paragraphs [0076] and [0117]-[0119]).
Regarding claim 12
The oligonucleotide composition according to Stephens et al., wherein the plurality of primers comprises between about 4 primers and about 550 primers (see paragraphs [0076] and [0117]-[0119]).
Regarding claim 13
The oligonucleotide composition according to Stephens et al., wherein at least one forward primer of the plurality of primer pairs comprises a QCS selected from the group consisting of QCS1, QCS2, QCS3, QCS4, QCS5, QCS6, QCS7, and QCS8, and wherein at least one reverse primer of the plurality of primer pairs comprises a QCS selected from the group consisting of QCS1, QCS2, QCS3, QCS4, QCS5, QCS6, QCS7, and QCS8 (see Figure 3; paragraphs [0071] and [0117]-[0119]. Also see rejection of claim 1 above).
Regarding claim 14
The oligonucleotide composition according to Stephens et al., wherein the TS of one or more primers is complementary to a region flanking a short tandem repeat (STR) region (see paragraphs [0117]-[0119]).
Regarding claim 15
The oligonucleotide composition according to Stephens et al., wherein the plurality of primers comprises one or more primers to amplify short tandem repeats (STRs) or single nucleotide polymorphisms (SNPs) selected from the group consisting of D16S359, D61043 (see Table 5), DYS570 (see Table 5), D195433 (see Table 5), PentaD, DYS576 (see Table 5), AmelPP, DXS10135 (see Table 5), D135317, DYS389 (see Table 5), D20S482 (see Table 5), DXS10074 (see Table 5), rs1805009 (see Table 5), rs10776839 (see Table 5), rs2831700 (see Table 5), rs1042602 (see Table 5), rs1058083 (see Table 5), DYS392 (see Table 5), D22S1045, DYS19 (see Table 5), DYS456 (see Table 5), DYS439 (see Table 5), and DYS635 (see Table 5).
Regarding claim 27
For the 1st way of interpretation (i.e., section under “1)”) as discussed in the rejection of claim 1 above, the forward primer QCS and the reverse primer QCS of the STR primer pair are of a same QCS type (i.e., QCS6) such that the forward primer and the reverse primer have a same level of randomness, whereas the forward primer QCS and the reverse primer QCS of the SNP primer pair are of a same QCS type (i.e., QCS3 or QCS4) such that the forward primer and the reverse primer have a same level of randomness.
For the 2nd way of interpretation (i.e., section under “2)”) as discussed in the rejection of claim 1 above, the forward primer QCS and the reverse primer QCS of each STR primer pair are of a same QCS type (i.e., QCS6) such that the forward primer and the reverse primer have a same level of randomness, whereas the forward primer QCS and the reverse primer QCS of each SNP primer pair are of a same QCS type (i.e., QCS3 or QCS4) such that the forward primer and the reverse primer have a same level of randomness.
Regarding claim 28
For the 1st way of interpretation (i.e., section under “1)”) as discussed in the rejection of claim 1 above, among different forward primers of the plurality of primer pairs, two or more different QCSs selected from the group consisting of QCS1, QCS2, QCS3, QCS4, QCS5, QCS6, QCS7, and QCS8 (e.g., QCS6 for forward primer of the STR primer pair, QCS3 or QCS4 for forward primer of the SNP primer pair) are present in the oligonucleotide composition, and among different reverse primers of the plurality of primer pairs, two or more different QCSs selected from the group consisting of QCS1, QCS2, QCS3, QCS4, QCS5, QCS6, QCS7, and QCS8 (e.g., QCS6 for reverse primer of the STR primer pair, QCS3 or QCS4 for reverse primer of the SNP primer pair) are present in the oligonucleotide composition.
For the 2nd way of interpretation (i.e., section under “2)”) as discussed in the rejection of claim 1 above, among different forward primers of the plurality of primer pairs, two or more different QCSs selected from the group consisting of QCS1, QCS2, QCS3, QCS4, QCS5, QCS6, QCS7, and QCS8 (e.g., QCS6 for forward primer of each STR primer pair, QCS3 or QCS4 for forward primer of each SNP primer pair) are present in the oligonucleotide composition, and among different reverse primers of the plurality of primer pairs, two or more different QCSs selected from the group consisting of QCS1, QCS2, QCS3, QCS4, QCS5, QCS6, QCS7, and QCS8 (e.g., QCS6 for reverse primer of each STR primer pair, QCS3 or QCS4 for reverse primer of each SNP primer pair) are present in the oligonucleotide composition.
Regarding claim 29
The oligonucleotide composition according to Stephens et al., wherein forward primers of the plurality of primers all have a universal AS (e.g., a 3-nt portion of the tag sequence that is adjacent to the QCS may be designated as the ES, whereas the remaining portion of the tag sequence (at the 5’-end) is designated as the universal AS), and wherein the QCS is not part of or complementary to the AS (see Figure 3; paragraphs [0071], [0111] and [0117]-[0119]).
Regarding claim 30
The oligonucleotide composition according to Stephens et al., wherein the forward primer QCS is adjacent to the TS (see Figure 3; paragraphs [0071] and [0117]-[0119]. Also see rejection of claim 1 above).
Regarding claim 33
The oligonucleotide composition according to Stephens et al., wherein the QCS is positioned within 4-6 nucleotides of the TS (e.g., when a segment of 4-6 nucleotides of the target-specific sequence that is adjacent to the QCS is designated as a spacer sequence and the remaining portion of the target-specific sequence is designated as the TS) (see Figure 3 and paragraphs [0071] and [0117]-[0119], as well as the rejection of claim 1 above).
Allowable Subject Matter
5.	Claims 31-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
6.	Applicant’s amendments and arguments filed 9/1/2022 have been fully considered.  In view of applicant’s amendments to claims 1 and 15, the rejections under 35 USC 112(b) have been withdrawn.  Applicant’s cancellation of claim 9 has obviated the rejection under 35 USC 112(d).  However, the rejection under 35 USC 102 is maintained, with modification(s) as necessitated by amendment.  Applicant’s arguments directed at the maintained rejection are not persuasive.
Applicant alleges that “Stephens does not disclose all of the recitations of independent claim 1”. Specifically, applicant argues that “Stephens does not disclose any QCSs as in amended claim 1 in which a forward and reverse primer have different QCSs”.
This is not found persuasive because: as discussed in the rejection above, Stephens et al. teach each and every limitation required by amended claim 1, including the feature that the forward primer and reverse primer of each primer pair have different QCSs (for either the 1st (i.e., section under “1)”) or 2nd (i.e., section under “2)”) way of interpretation).
In response to applicant’s argument(s) regarding how the plurality of primer pairs are used to reduce “the potential for primer-dimer formation” as described in various parts of the specification (see pages 10-12 of applicant’s response filed 9/1/2022), it is noted that the feature for reducing “the potential for primer-dimer formation” is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore, even if the feature for reducing “the potential for primer-dimer formation” were recited in the claim(s), such recitation would be considered as intended use which is not a structural limitation of the claimed product (i.e., oligonucleotide composition), and thus still would not distinguish over the prior art.
Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAIJIANG ZHANG whose telephone number is (571)272-5207. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAIJIANG ZHANG/Primary Examiner, Art Unit 1675